—In an action to recover damages for, inter alia, wrongful death, the defendants appeal (1) from an order of the Supreme Court, Queens County (Milano, J.), dated March 18, 1992, which denied their motion for summary judgment dismissing the complaint and, (2) as limited by their brief, from so much of an order of the same court, dated August 21, 1992, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated March 18, 1992, is dismissed, since that order was superseded by the order dated August 21, 1992, made upon reargument; and it is further,
Ordered that the order dated August 21, 1992, is reversed insofar as appealed from, on the law, the defendants’ motion for summary judgment is granted, and the complaint is dismissed; and it is further,
Ordered that the order dated March 18, 1992, is vacated; and it is further,
Ordered that the appellants are awarded one bill of costs.
Even assuming that negligent medical treatment by the defendants resulted in the decedent’s need for a blood transfusion in 1979, at that time it was not foreseeable that the blood might have been tainted by the virus which causes Acquired Immune Deficiency Syndrome (hereinafter AIDS). Therefore the defendants cannot be held liable for the decedent’s death in 1987 from complications due to AIDS (see, Quinones v Long Is. Coll. Hosp., 200 AD2d 726). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.